Citation Nr: 1448763	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968 and from October 1984 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2012, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record. The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2014).  In June 2013 and December 2013, the Board remanded the case for additional development.

Finally, as discussed more fully below, the Board notes that the Veteran has filed a claim for service connection for diabetes mellitus that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board will therefore refer this matter to the AOJ for appropriate adjudication.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

Following the Board's prior December 2013 remand, the Veteran underwent another VA examination in March 2014.  In July 2014, the following an EMG report, dated October 2013, the VA examiner opined "[the] Veteran has a [p]eripheral nerve problem not originating with his lumbar spine.  Veteran[']s current plantar neuropathy is a peripheral neuropathy and not a radiculopathy originating with his spine and not occurring within [one] year of military discharge.  Therefore[,] [it] is not related to military service." 

In August 2014, an addendum opinion stated the Veteran had elevated glucose levels and meets the criteria for diabetes.  Therefore, the VA examiner stated neuropathy, which started in January 2007, "predated all his elevated blood glucose levels.  Therefore, diabetes cannot be the cause of his neuropathy."

However, in an Informal Hearing Presentation, dated September 2014, the Veteran's representative cites to an internet medical article that maintains that diabetic neuropathy does not emerge overnight but instead develops "slowly and worsens over time.  Some patients have this condition long before they are diagnosed with diabetes.  Having diabetes for several years may increase the likelihood of having diabetes neuropathy."  The Veteran has served in Vietnam and a recipient of the Purple Heart.  Therefore, as diabetes mellitus is a presumptive disease for a Veteran exposed to herbicides in service, he argues his diabetic peripheral neuropathy is secondary to his diabetes mellitus. 

Therefore, the Board finds that the claim for service connection for bilateral plantar peripheral neuropathy is inextricably intertwined with his pending claim for entitlement to service connection for diabetes mellitus.  Thus, adjudication of the claim for bilateral plantar peripheral neuropathy must be held in abeyance pending the further development and adjudication of the Veteran's claim for service connection for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Board finds that the opinions of record address direct and whether there is a causal relationship between diabetes and bilateral plantar peripheral neuropathy, but do not address whether diabetes aggravated the Veteran's bilateral plantar peripheral neuropathy.  The examiners also did not have an opportunity to address the article that was cited in the recent Informal Hearing Presentation.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, while the issue of entitlement to service connection for bilateral plantar peripheral neuropathy is in remand status, additional opinions should be obtained in light of the article submitted by the Veteran's representative and as to whether diabetes aggravated the Veteran's bilateral plantar peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA examiner who conducted the prior examinations and addendum with respect to the Veteran's bilateral plantar peripheral neuropathy.  In light of the Veteran's contentions and the medical articles submitted in the September 2014 Informal Hearing Presentation, the examiner should once more opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral plantar peripheral neuropathy is causally related to his diabetes mellitus.  The examiner should also specifically opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral plantar peripheral neuropathy was aggravated by the diabetes.  The examiner is also asked to specifically address the Veteran's lay statements and the findings and prior conclusions.

If the prior VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comments noted above.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination and this should be acknowledged in the report. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the examination report.

2. Adjudicate whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted.  

3.  Thereafter, the Veteran's claim for service connection for bilateral plantar peripheral neuropathy should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



